ELECTRONIC RECORD                              13***5

COA#       06-15-00115-CR                        OFFENSE:        NON-APPEALABLE ORDER


STYLE:     vanhalst, dustin lynn                 COUNTY:         Rusk

COA DISPOSITION:      DISMJR                     TRIAL COURT:    4th District Court


DATE: 08/26/2015                 Publish: NO     TC CASE #:      CR15-038




                         IN THE COURT OF CRIMINAL APPEALS



STYLE:    VANHALST, DUSTIN LYNN v.                    cca.            /32Y-/5
         PRO   SE                     Petition        CCA Disposition:

FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

 bismiSS£/±         A5     U^T/M^L^/                  JUDGE:

DATE:           fP/tf/zOlS                            SIGNED:                         PC:

JUDGE:         -£u C<AAM~~                            PUBLISH:                        DNP:




                                                                                      MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                             ELECTRONIC RECORD